*639Reuben Anderson was elected Sheriff of this County and commissioned October, 1819. He died the [-]1 February, 1820. Richard Harrington who had been elected with Mr. Anderson but lower in vote at the general election in October, 1819, on his death, was appointed on the day of February, 1820, Sheriff to supply the vacancy, until the then next general election. At the general election held in October, 1820, Richard Harrington and Thomas Fisher were the two highest candidates in vote, Mr. Harrington being the first, and were so returned; and thereupon Mr. Harrington was appointed Sheriff. Richard Harrington died on September 4, 1821. He was taken sick Friday, August 31, and died the next Tuesday morning. The Governor commissioned Thomas Fisher, Sheriff, on Wednesday, September 5, in pursuance of the constitutional provision.
In expectation that Mr. Fisher would apply to the Chancellor to enter into a recognizance in pursuance of an Act of the General Assembly entitled “A supplement to the act entitled, ‘An act to requiring Sheriffs to give security,’ ” passed January 18, 1821, 6 Del.Laws 32, recognizance was prepared in the following form:
Kent County ss.
Be it remembered that on this seventeenth day of September in the year of our Lord one thousand eight hundred and twenty-one, Thomas Fisher of the village of Milford in the county aforesaid, gentleman, appointed by the Governour Sheriff of the county aforesaid to fill a vacancy in the office of Sheriff; and Benjamin Potter of Mispillion Hundred in the county aforesaid, tanner; and Ralph Colescot of Mispillion Hundred in the county aforesaid, yeoman; and Henderson Collins of Mispillion Hundred in the county aforesaid, bricklayer; — good and substantial freeholders of the said county, personally appear before me, Nicholas Ridgely, Chancellor of the State of Delaware, and jointly and severally acknowledge themselves to owe to the State of Delaware the sum of twelve thousand dollars lawful money of the United States of America, to be levied of their goods and chattels lands and tenements respectively upon condition that if he the said Sheriff shall and do well and truly serve and execute all writs and process to him directed without delay, and shall from time to time, upon request to him made for that purpose, well and truly pay or cause to be paid to the several suitors and parties interested therein, their lawful agents, factors or assigns, and to the several officers, all and every sum and sums of money to them respectively belong*640ing, which shall come to his hands, or which it shall be his duty to collect and receive, and receive, collect and pay over all publick taxes whatsoever committed to him for collection, and shall and do from time to time, and at all times during his continuance in office of Sheriff well and faithfully execute the said office, and perform in every thing the duty in him reposed, then the above recognizance to be void, otherwise to be and remain in full force and virtue.
Acknowledged before me,

Nicholas Bidgely.

The recognizance was acknowledged before the Chancellor this September 17, 1821, and the above is a copy of it.
The following is the form of certificate to be delivered to the Sheriff:
To all persons to whom these presents shall come be it known that, on this seventeenth day of September in the year of our Lord one thousand eight hundred and twenty-one, Thomas Fisher of the village of Milford in the County of Kent, gentleman, appointed by the Governour Sheriff of the county aforesaid to fill a vacancy in the office of Sheriff; and Benjamin Potter of Mispillion Hundred in the county aforesaid, tanner; and Ralph Colescot of Mispillion Hundred in the county aforesaid, yeoman; and Henderson Collins of Mispillion Hundred in the county aforesaid, bricklayer; — good and substantial freeholders of the said county personally appeared before me, Nicholas Ridgely, Chancellor the State of Delaware, and jointly, and severally acknowledged themselves to owe to the State of Delaware the sum of twelve thousand dollars lawful money of the United States of America to be levied of their goods and chattels lands and tenements respectively upon condition that if he the said Sheriff shall and do well and truly serve and execute all writs and process to him directed without delay, and shall from time to time upon request to him made for that purpose, well and truly pay or cause to be paid to the several suitors and parties interested therein, their lawful agents, factors or assigns, and to the several officers, all and every sum and sums of money to them respectively belonging which shall come to his hands, or which it shall be his duty to collect and receive, and receive collect and pay over all publick taxes, whatsoever committed to him for collection, and shall and do from time to time, and at all times during his continuance in office of Sheriff, well and faithfully execute the said office, and perform in every thing the duty in him reposed, then the said *641recognizance to be void, otherwise to be and remain in full force and virtue.
Therefore, I, Nicholas Ridgely, the said Chancellor hereby certify that the said Thomas Fisher, Sheriff of Kent County as aforesaid, has given security within the time and in the manner required by an Act of the General Assembly entitled “A Supplement to the act entitled, ‘An act, to requiring Sheriffs to give security.’ ”
In testimony whereof I have hereunto set my hand the said seventeenth day of September in the year of our Lord one thousand eight hundred and twenty-one.
The above is a copy of the certificate given by the Chancellor to Mr. Sheriff Fisher.
The recognizance of Thomas Fisher, and his sureties, taken by the Chancellor September 17, 1821, was certified to the Justices of the Court of Common Pleas in the following words:
To the Honourable the Justices of the Court of Common Pleas of the State of Delaware now sitting at Dover in and for the County of Kent, I, Nicholas Ridgely, Chancellor of the State of Delaware, hereby certify that the above recognizance was acknowledged the day and year therein mentioned before me the said Chancellor by Thomas Fisher of the village of Milford in the county aforesaid, gentleman, appointed by the Governour Sheriff of the county aforesaid; and Benjamin Potter of Mispillion Hundred, in the county aforesaid, tanner; and Ralph Colescott of Mispillion Hundred in the county aforesaid, yeoman; and Henderson Collins of Mispillion Hundred in the county aforesaid, bricklayer; — good and substantial freeholders of the said county, in manner and form as above written.
In testimony whereof I have hereunto set my hand this twenty-sixth day of November in the year of our Lord one thousand eight hundred and twenty-one.

Nicholas Ridgely.


 Blank in manuscript.